SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT made as of February 2, 2016 among Biotricity Inc. a
corporation existing under the laws of the State of Nevada (the "Parent"),
1061806 B.C. LTD., a corporation existing under the laws of the Province of
British Columbia ("Callco"), and 1062024 B.C. LTD., a corporation existing under
the laws of the Province of British Columbia ("Exchangeco").

RECITALS:

A.

In connection with the exchange agreement (the "Exchange Agreement") made as of
February 2, 2016 among the Parent, Exchangeco, Callco, iMedical Innovation Inc.,
a corporation existing under the laws of the Province of Ontario ("iMedical"),
and the securityholders of iMedical who have signed the Exchange Agreement or
who have agreed to be bound by the Exchange Agreement (the "iMedical
Shareholders"), Exchangeco is to issue exchangeable shares ("Exchangeable
Shares") to the iMedical Shareholders pursuant to an acquisition (the
"Acquisition") by Exchangeco of all of the common shares of iMedical held by the
iMedical Shareholders, on the terms and conditions set out in the Exchange
Agreement.

B.

Holders of Exchangeable Shares will be entitled to require Exchangeco to redeem
such Exchangeable Shares and, upon such redemption, each Exchangeable Share so
redeemed shall be exchanged by Exchangeco for one share of common stock of the
Parent (each, a "Parent Share").

C.

The parties desire to make appropriate provision and to establish a procedure
whereby the Parent will take certain actions and make certain payments and
deliveries necessary to ensure that Callco and Exchangeco will be able to make
certain payments and to deliver or cause to be delivered Parent Shares in
satisfaction of the obligations of Callco and/or Exchangeco under the
Exchangeable Share Provisions (as hereinafter defined) and this Agreement.

D.

Pursuant to the Exchange Agreement, the Parent, Callco and Exchangeco are
required to enter into a support agreement substantially in the form of this
Agreement.

In consideration of the foregoing and the mutual agreements contained herein
(the receipt and sufficiency of which are acknowledged), the parties agree as
follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1

Defined Terms

In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the "Exchangeable Share Provisions") attaching to
the Exchangeable Shares as set out in the articles of Exchangeco.

1.2

Interpretation Not Affected by Headings

The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement. Unless otherwise
specified, references to an "Article" or "Section" refer to the specified
Article or Section of this Agreement.





- 2 -




1.3

Number and Gender

Unless the context otherwise clearly requires, words used herein importing the
singular include the plural and vice versa and words imparting any gender shall
include all genders.

1.4

Date of any Action

If any date on which any action is required to be taken hereunder by any person
is not a Business Day (as that term is defined in the Exchange Agreement), then
such action shall be required to be taken on the next succeeding day which is a
Business Day.

ARTICLE 2
COVENANTS OF THE PARENT AND EXCHANGECO

2.1

Covenants Regarding Exchangeable Shares

So long as any Exchangeable Shares not owned by the Parent or its affiliates are
outstanding, the Parent shall:

(a)

not declare or pay any dividend or make any other distribution on the Parent
Shares unless:

(i)

Exchangeco shall (A) simultaneously declare or pay, as the case may be, an
equivalent dividend or other distribution economically equivalent thereto (as
determined in accordance with the Exchangeable Share Provisions) on the
Exchangeable Shares (an "Equivalent Dividend") and (B) have sufficient money or
other assets or authorized but unissued securities available to enable the due
declaration and the due and punctual payment, in accordance with applicable law
and the Exchangeable Share Provisions, of any such Equivalent Dividend; or

(ii)

if the dividend is a stock dividend or distribution of stock, in lieu of such a
dividend, on the Parent Shares, Exchangeco shall (A) effect a corresponding,
contemporaneous and economically equivalent subdivision of the Exchangeable
Shares (as determined in accordance with the Exchangeable Share Provisions) (an
"Equivalent Stock Subdivision") and (B) have sufficient authorized but unissued
securities available to enable the Equivalent Stock Subdivision;

(b)

advise Exchangeco sufficiently in advance of the declaration by the Parent of
any dividend or other distribution on the Parent Shares and take all such other
actions as are reasonably necessary or desirable, in co-operation with
Exchangeco, to ensure that:

(i)

the respective declaration date, record date and payment date for an Equivalent
Dividend shall be the same as the declaration date, record date and payment date
for the corresponding dividend or other distribution on the Parent Shares; or

(ii)

the record date and effective date for an Equivalent Stock Subdivision shall be
the same as the record date and payment date for the corresponding stock
dividend or distribution of stock, in lieu of such a dividend, on the Parent
Shares and that such Equivalent Stock Subdivision shall comply with the
requirements, if any, of the stock exchange or quotation system on which the
Exchangeable Shares are then listed or quoted;





- 3 -




(c)

ensure that the record date for determining shareholders entitled to receive any
dividend or other distribution declared on the Parent Shares is not less than
ten Business Days after the declaration date of such dividend or other
distribution or such shorter period as may be permitted under applicable law
and, if applicable, the requirements of any stock exchange or quotation system
on which the Exchangeable Shares are then listed or quoted;

(d)

take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit Exchangeco, in accordance with applicable law, to
pay and otherwise perform its obligations with respect to the satisfaction of
the Liquidation Amount, the Retraction Price or the Redemption Price upon the
liquidation, dissolution or winding-up of Exchangeco or any other distribution
of the assets of Exchangeco among its shareholders for the purpose of winding up
its affairs, the delivery of a Retraction Request by a holder of Exchangeable
Shares or a redemption of Exchangeable Shares by Exchangeco, as the case may be,
including all such actions and all such things as are necessary or desirable to
enable and permit Exchangeco to deliver or cause to be delivered Parent Shares
or other property to the holders of Exchangeable Shares in accordance with the
provisions of Sections 5, 6 or 7, as the case may be, of the Exchangeable Share
Provisions;

(e)

take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit the Parent or Callco, as the case may be, in
accordance with applicable law, to perform its obligations arising upon the
exercise by it of the Liquidation Call Right, the Retraction Call Right, the
Change of Law Call Right or the Redemption Call Right (as defined in the
Exchange Agreement), including all such actions and all such things as are
necessary or desirable to enable and permit the Parent or Callco, as the case
may be, to deliver or cause to be delivered Parent Shares or other property to
the holders of Exchangeable Shares in accordance with the provisions of the
Liquidation Call Right, the Retraction Call Right, the Change of Law Call Right
or the Redemption Call Right, as the case may be; and

(f)

except in connection with any event, circumstance or action which causes or
could cause the occurrence of a Redemption Date, not exercise its vote as a
shareholder of Exchangeco to initiate the voluntary liquidation, dissolution or
winding up of Exchangeco or any other distribution of the assets of Exchangeco
among its shareholders for the purpose of winding up its affairs, nor take any
action or omit to take any action that is designed to result in the liquidation,
dissolution or winding up of Exchangeco or any other distribution of the assets
of Exchangeco among its shareholders for the purpose of winding up its affairs.

2.2

Segregation of Funds

The Parent shall cause Exchangeco to deposit a sufficient amount of funds in a
separate account of Exchangeco and segregate a sufficient amount of such other
assets and property as is necessary to enable Exchangeco to pay dividends when
due and to pay or otherwise satisfy its respective obligations with respect to
the applicable dividend, Liquidation Amount, Retraction Price or Redemption
Price, in each case once such amounts become payable under the terms of this
Agreement or the Exchangeable Share Provisions. Exchangeco will use such funds,
assets and property so segregated exclusively for the payment of dividends and
the payment or other satisfaction of the Liquidation Amount, the Retraction
Price or the Redemption Price.





- 4 -




2.3

Reservation of Parent Shares

The Parent hereby represents, warrants and covenants in favour of Exchangeco and
Callco that the Parent has reserved for issuance and shall, at all times while
any Exchangeable Shares are outstanding, keep available, free from pre-emptive
and other rights, out of its authorized and unissued capital stock, such number
of Parent Shares (or other shares or securities into which Parent Shares may be
reclassified or changed as contemplated by Section 2.7):

(a)

as is equal to the sum of (i) the number of Exchangeable Shares issued and
outstanding from time to time and (ii) the number of Exchangeable Shares
issuable upon the exercise of all rights to acquire Exchangeable Shares
outstanding from time to time; and

(b)

as are now and may hereafter be required to enable and permit each of the
Parent, Callco and Exchangeco to meet its obligations under the Voting and
Exchange Trust Agreement, the Exchangeable Share Provisions and any other
security or commitment relating to the Acquisition pursuant to which the Parent,
Callco or Exchangeco may now or hereafter be required to issue or deliver Parent
Shares.

2.4

Notification of Certain Events

In order to assist the Parent to comply with its obligations hereunder and to
permit the Parent or Callco to exercise, as the case may be, the Liquidation
Call Right, the Retraction Call Right, the Change of Law Call Right or the
Redemption Call Right, as applicable, Exchangeco shall notify the Parent and
Callco of each of the following events at the time set forth below:

(a)

in the event of any determination by the board of directors of Exchangeco to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Exchangeco or to effect any other distribution of the assets of
Exchangeco among its shareholders for the purpose of winding up its affairs, at
least 30 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution;

(b)

promptly upon the earlier of (i) receipt by Exchangeco of notice of and (ii)
Exchangeco otherwise becoming aware of any threatened or instituted claim, suit,
petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of Exchangeco or to effect any other distribution of
the assets of Exchangeco among its shareholders for the purpose of winding up
its affairs;

(c)

promptly, upon receipt by Exchangeco of a Retraction Request;

(d)

on the same date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Exchangeable Share Provisions;

(e)

as soon as practicable upon the issuance by Exchangeco of any Exchangeable
Shares or rights to acquire Exchangeable Shares (other than the issuance of
Exchangeable Shares and rights to acquire Exchangeable Shares pursuant to the
Acquisition); and

(f)

promptly, upon receiving notice of a Change of Law (as such term is defined in
the Exchange Agreement).





- 5 -




2.5

Delivery of Parent Shares

Upon notice from Callco or Exchangeco of any event that requires Callco or
Exchangeco to deliver or cause to be delivered Parent Shares to any holder of
Exchangeable Shares, the Parent shall forthwith issue and deliver or cause to be
delivered the requisite number of shares of Parent Shares to Callco or
Exchangeco, as appropriate, and Callco or Exchangeco, as the case may be, shall
forthwith deliver or cause to be delivered the requisite number of Parent Shares
to or for the benefit of the former holder of the surrendered Exchangeable
Shares. All such Parent Shares shall be duly authorized and validly issued as
fully paid, non-assessable, free of pre-emptive rights and shall be free and
clear of any lien, claim or encumbrance.  In consideration for the issuance and
delivery of each such Parent Share, Callco or Exchangeco, as the case may be,
shall subscribe a cash amount or pay a purchase price equal to the fair market
value of the Parent Shares, and the Parent shall contribute or cause to be
contributed to the capital of Callco or Exchangeco, as the case may be, the cash
necessary for Callco or Exchangeco, as the case may be, to effect such
subscription or payment.

2.6

Qualification of Parent Shares

(a)

The Parent covenants that it will use its reasonable best efforts to make such
filings and seek such regulatory consents and approvals, if any, as are
necessary so that the Parent Shares to be issued to holders of Exchangeable
Shares pursuant to the terms of the Exchangeable Share Provisions, the Voting
and Exchange Trust Agreement and this Agreement will be issued in compliance
with the applicable securities laws in Canada and the United States (other than
by reason of a holder being a ‘‘control person’’ of the Parent for purposes of
Canadian federal, provincial or territorial securities laws or by holders who
are Affiliates of the Parent within the meaning of U.S. securities laws). The
Parent will in good faith expeditiously take all such reasonable actions and do
all such things as are reasonably necessary or desirable to cause all Parent
Shares to be delivered hereunder to be listed, quoted and posted for trading on
all stock exchanges and/or quotation systems on which outstanding Parent Shares
have been listed or quoted by the Parent and remain listed and are quoted or
posted for trading at such time.

(b)

Notwithstanding any other provision of the Exchangeable Share Provisions, or any
term of this Agreement, the Voting and Exchange Trust Agreement or the Exchange
Agreement, no Parent Shares shall be issued (and the Parent will not be required
to issue any Parent Shares) in connection with any liquidation, dissolution or
winding-up of Exchangeco, or any retraction, redemption or any other exchange,
direct or indirect, of Exchangeable Shares, if such issuance of Parent Shares
would not be permitted by applicable laws.

2.7

Economic Equivalence

So long as any Exchangeable Shares not owned by the Parent or its subsidiaries
are outstanding:

(a)

The Parent shall not without prior approval of Exchangeco and the prior approval
of the holders of the Exchangeable Shares given in accordance with Section 11(b)
of the Exchangeable Share Provisions:

(i)

issue or distribute Parent Shares (or securities exchangeable for or convertible
into or carrying rights to acquire Parent Shares) to the holders of all or
substantially all of the then outstanding Parent Shares by way of stock dividend
or other distribution, other than an issue of Parent Shares (or securities





- 6 -




exchangeable for or convertible into or carrying rights to acquire Parent
Shares) to holders of Parent Shares (A) who exercise an option to receive
dividends in Parent Shares (or securities exchangeable for or convertible into
or carrying rights to acquire Parent Shares) in lieu of receiving cash dividends
or (B) pursuant to any dividend reinvestment plan or similar arrangement; or

(ii)

issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Parent Shares entitling them to
subscribe for or to purchase Parent Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Parent Shares); or

(iii)

issue or distribute to the holders of all or substantially all of the then
outstanding Parent Shares (A) shares or securities of the Parent of any class
other than Parent Shares (or securities convertible into or exchangeable for or
carrying rights to acquire Parent Shares), (B) rights, options, warrants or
other assets other than those referred to in Section 2.7(a)(i), (C) evidence of
indebtedness of the Parent or (D) assets of the Parent,

unless, in each case, (x) Exchangeco is permitted under applicable law to issue
or distribute the economic equivalent on a per share basis of such rights,
options, warrants, securities, shares, evidences of indebtedness or other assets
to holders of the Exchangeable Shares and (y) Exchangeco shall issue or
distribute the economic equivalent of such rights, options, warrants,
securities, shares, evidences of indebtedness or other assets simultaneously to
holders of the Exchangeable Shares, provided that, for greater certainty, the
above restrictions shall not apply to any securities issued or distributed by
the Parent in order to give effect to and to consummate the transactions
contemplated by, and in accordance with, the Exchange Agreement.

(b)

The Parent shall not without the prior approval of Exchangeco and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Section 11(b) of the Exchangeable Share Provisions:

(i)

subdivide, redivide or change the then outstanding Parent Shares into a greater
number of Parent Shares; or

(ii)

reduce, combine, consolidate or change the then outstanding Parent Shares into a
lesser number of Parent Shares; or

(iii)

reclassify or otherwise change Parent Shares or effect an amalgamation, merger,
arrangement, reorganization or other transaction affecting Parent Shares;

unless, in each case, (x) Exchangeco is permitted under applicable law to make
the same or an economically equivalent change to, or in the rights of holders
of, the Exchangeable Shares, and (y) the same or an economically equivalent
change is made simultaneously to, or in the rights of the holders of, the
Exchangeable Shares, provided that, for greater certainty, the above
restrictions shall not apply to any securities issued or distributed by the
Parent in order to give effect to and to consummate the transactions
contemplated by, and in accordance with, the Exchange Agreement.





- 7 -




(c)

The Parent shall ensure that the record date for any event referred to in
Section 2.7(a) or Section 2.7(b) or, if no record date is applicable for such
event, the effective date for any such event is not less than ten Business Days
after the date on which such event is declared or announced by the Parent (with
contemporaneous notification thereof by the Parent to Exchangeco).

(d)

The board of directors of Exchangeco shall determine, in good faith and in its
sole discretion (with the assistance of such financial or other advisors as the
board of may determine), "economic equivalence" for the purposes of any event
referred to in Section 2.7(a) or Section 2.7(b) and each such determination
shall be conclusive and binding on the Parent.  In making each such
determination, the following factors shall, without excluding other factors
determined by the board of directors of Exchangeco to be relevant, be considered
by the board of directors of Exchangeco:

(i)

in the case of any stock dividend or other distribution payable in Parent
Shares, the number of such shares issued in proportion to the number of Parent
Shares previously outstanding;

(ii)

in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Parent Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Parent Shares), the relationship
between the exercise price of each such right, option or warrant, the Current
Market Price of a Parent Share, the volatility of Parent Shares and the terms of
any such instrument;

(iii)

in the case of the issuance or distribution of any other form of property
(including any shares or securities of the Parent of any class other than Parent
Shares, any rights, options or warrants other than those referred to in Section
2.7(d)(ii), any evidences of indebtedness of the Parent or any assets of the
Parent), the relationship between the fair market value (as determined by the
board of directors of Exchangeco in the manner above contemplated) of such
property to be issued or distributed with respect to each outstanding Parent
Share and the Current Market Price of a Parent Share;

(iv)

in the case of any subdivision, redivision or change of the then outstanding
Parent Shares into a greater number of Parent Shares or the reduction,
combination, consolidation or change of the then outstanding Parent Shares into
a lesser number of Parent Shares or any amalgamation, merger, arrangement,
reorganization or other transaction affecting Parent Shares, the effect thereof
upon the then outstanding Parent Shares; and

(v)

in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Parent Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing withholding taxes
and marginal taxation rates and without regard to the individual circumstances
of holders of Exchangeable Shares).

(e)

Exchangeco agrees that, to the extent required, upon due notice from the Parent,
Exchangeco shall use its best efforts to take or cause to be taken such steps as
may be





- 8 -




necessary for the purposes of ensuring that appropriate dividends are paid or
other distributions are made by Exchangeco, or subdivisions, redivisions or
changes are made to the Exchangeable Shares, in order to implement the required
economic equivalence with respect to the Parent Shares and Exchangeable Shares
as provided for in this Section 2.7.

2.8

Tender Offers

In the event that a tender offer, share exchange offer, issuer bid, take-over
bid or similar transaction with respect to Parent Shares (an "Offer") is
proposed by the Parent or is proposed to the Parent or its shareholders and is
recommended by the board of directors of the Parent, or is otherwise effected or
to be effected with the consent or approval of the board of directors of the
Parent, and the Exchangeable Shares are not redeemed by Exchangeco or purchased
by the Parent or Callco pursuant to the Redemption Call Right, the Parent and
Exchangeco will use reasonable best efforts to take all such actions and do all
such things as are necessary or desirable to enable and permit holders of
Exchangeable Shares (other than the Parent and its subsidiaries) to participate
in such Offer to the same extent and on an economically equivalent basis as the
holders of Parent Shares, without discrimination. Without limiting the
generality of the foregoing, the Parent and Exchangeco will use reasonable best
efforts expeditiously and in good faith to ensure that holders of Exchangeable
Shares may participate in each such Offer without being required to retract
Exchangeable Shares as against Exchangeco (or, if so required, to ensure that
any such retraction shall be effective only upon, and shall be conditional upon,
the closing of such Offer and only to the extent necessary to tender or deposit
to the Offer).  Nothing herein shall affect the rights of Exchangeco to redeem,
or the Parent or Callco to purchase pursuant to the Redemption Call Right,
Exchangeable Shares in the event of a Parent Control Transaction.

2.9

The Parent and Affiliates Not to Vote Exchangeable Shares

Each of the Parent and Callco covenants and agrees that it shall appoint and
cause to be appointed proxyholders with respect to all Exchangeable Shares held
by it and its affiliates for the sole purpose of attending each meeting of
holders of Exchangeable Shares in order to be counted as part of the quorum for
each such meeting. Each of the Parent and Callco further covenants and agrees
that it shall not, and shall cause its affiliates not to, exercise any voting
rights which may be exercisable by holders of Exchangeable Shares from time to
time pursuant to the Exchangeable Share Provisions or pursuant to the provisions
of the Business Corporations Act (British Columbia) (or any successor or other
corporate statute by which Exchangeco may in the future be governed) with
respect to any Exchangeable Shares held by it or by its affiliates in respect of
any matter considered at any meeting of holders of Exchangeable Shares, provided
however, for further clarity, that this Section 2.9 shall not in any way
restrict Callco’s right to vote its common shares of Exchangeco in accordance
with the Exchangeable Share Provisions.

2.10

Ordinary Market Purchases

For certainty, nothing contained in this Agreement, including the obligations of
the Parent contained in Section 2.8, shall limit the ability of the Parent (or
any of its subsidiaries) to make ordinary market purchases of Parent Shares in
accordance with applicable laws and regulatory or stock exchange requirements.

2.11

Ownership of Outstanding Shares

Without the prior approval of Exchangeco and the prior approval of the holders
of the Exchangeable Shares given in accordance with Section 11(b) of the
Exchangeable Share Provisions, the





- 9 -




Parent covenants and agrees in favour of Exchangeco that, as long as any
Exchangeable Shares not owned by the Parent or its subsidiaries are outstanding,
the Parent will be and remain the direct or indirect beneficial owner of all
issued and outstanding common shares in the capital of Exchangeco and Callco.
 Notwithstanding the foregoing, the Parent shall not be in violation of this
Section 2.11 if any person or group of persons acting jointly or in concert
acquires all or substantially all of the assets of the Parent or the Parent
Shares pursuant to any merger of the Parent pursuant to which the Parent was not
the surviving corporation.

ARTICLE 3
PARENT SUCCESSORS

3.1

Certain Requirements in Respect of Combination, etc.

So long as any Exchangeable Shares not owned by the Parent or its subsidiaries
are outstanding, the Parent shall not consummate any transaction (whether by way
of reconstruction, reorganization, consolidation, arrangement, amalgamation,
merger, transfer, sale, lease or otherwise) whereby all or substantially all of
its undertaking, property and assets (on a consolidated basis) would become the
property of any other person or, in the case of a merger, of the continuing
corporation or other legal entity resulting therefrom, provided that it may do
so if:

(a)

such other person or continuing corporation or other legal entity (the "Parent
Successor") by operation of law, becomes, without more, bound by the terms and
provisions of this Agreement or, if not so bound, executes, prior to or
contemporaneously with the consummation of such transaction, an agreement
supplemental hereto and such other instruments (if any) as are necessary or
advisable to evidence the assumption by the Parent Successor of liability for
all moneys payable and property deliverable hereunder and the covenant of such
Parent Successor to pay and deliver or cause to be paid and delivered the same
and its agreement to observe and perform all the covenants and obligations of
the Parent under this Agreement; and

(b)

such transaction shall be upon such terms and conditions as to preserve and not
to impair in any material respect any of the rights, duties, powers and
authorities of the other parties hereunder or the holders of the Exchangeable
Shares.

3.2

Vesting of Powers in Successor

Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the
supplemental agreement provided for in Section 3.1(a) and thereupon the Parent
Successor and such other person that may then be the issuer of the Parent Shares
shall possess and from time to time may exercise each and every right and power
of the Parent under this Agreement in the name of the Parent or otherwise and
any act or proceeding by any provision of this Agreement required to be done or
performed by the board of directors of the Parent or any officers of the Parent
may be done and performed with like force and effect by the directors or
officers of such Parent Successor.

3.3

Wholly-Owned Subsidiaries

Nothing herein shall be construed as preventing (a) the amalgamation or merger
of any wholly-owned direct or indirect subsidiary of the Parent with or into the
Parent, (b) the winding-up, liquidation or dissolution of any wholly-owned
direct or indirect subsidiary of the Parent, provided that all of the assets of
such subsidiary are transferred to the Parent or another wholly-owned direct or
indirect subsidiary of





- 10 -




the Parent, (c) any other distribution of the assets of any wholly-owned direct
or indirect subsidiary of the Parent among the shareholders of such subsidiary
for the purpose of winding up its affairs and (d) any such transactions are
expressly permitted by this Article 3.

3.4

Successorship Transaction

Notwithstanding the foregoing provisions of this Article 3, in the event of a
Parent Control Transaction:

(a)

in which the Parent merges or amalgamates with, or in which all or substantially
all of the then outstanding Parent Shares are acquired by, one or more other
corporations to which the Parent is, immediately before such merger,
amalgamation or acquisition, "related" within the meaning of the Income Tax Act
(Canada) (otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

(b)

which does not result in an acceleration of the Redemption Date in accordance
with paragraph (b) of that definition; and

(c)

in which all or substantially all of the then outstanding Parent Shares are
converted into or exchanged for shares or rights to receive such shares (the
"Other Shares") or another corporation (the "Other Corporation") that,
immediately after such Parent Control Transaction, owns or controls, directly or
indirectly, the Parent;

then all references herein to "the Parent" shall thereafter be and be deemed to
be references to "Other Corporation" and all references herein to "Parent
Shares" shall thereafter be and be deemed to be references to "Other Shares"
(with appropriate adjustments if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Exchangeable Share Provisions or Article 4 of the Exchange
Agreement or exchange of such shares pursuant to the Voting and Exchange Trust
Agreement immediately subsequent to the Parent Control Transaction being
entitled to receive that number of Other Shares equal to the number of Other
Shares such holder of Exchangeable Shares would have received if the exchange,
redemption or retraction of such shares pursuant to the Exchangeable Share
Provisions or Article 4 of the Exchange Agreement, or exchange of such shares
pursuant to the Voting and Exchange Trust Agreement had occurred immediately
prior to the Parent Control Transaction and the Parent Control Transaction was
completed) without any need to amend the terms and conditions of the
Exchangeable Shares and without any further action required.

ARTICLE 4
GENERAL

4.1

Term

This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any person
other than the Parent and any of its subsidiaries.

4.2

Changes in Capital of the Parent and Exchangeco

Notwithstanding the provisions of Section 4.4, at all times after the occurrence
of any event contemplated pursuant to Section 2.7 and Section 2.8 or otherwise,
as a result of which either Parent





- 11 -




Shares or the Exchangeable Shares or both are in any way changed, this Agreement
shall forthwith be amended and modified as necessary in order that it shall
apply with full force and effect, mutatis mutandis, to all new securities into
which Parent Shares or the Exchangeable Shares or both are so changed and the
parties hereto shall execute and deliver an agreement in writing giving effect
to and evidencing such necessary amendments and modifications.

4.3

Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

4.4

Amendments, Modifications

Subject to Section 4.2, Section 4.3 and Section 4.5, this Agreement may not be
amended or modified except by an agreement in writing executed by the Parent,
Callco and Exchangeco and approved by the holders of the Exchangeable Shares in
accordance with Section 11(b) of the Exchangeable Share Provisions. No amendment
or modification or waiver of any of the provisions of this Agreement otherwise
permitted hereunder shall be effective unless made in writing and signed by all
of the parties hereto.

4.5

Ministerial Amendments

Notwithstanding the provisions of Section 4.4, the parties to this Agreement may
in writing at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this Agreement for the
purposes of:

(a)

adding to the covenants of any or all parties hereto if the board of directors
of each of the Parent, Callco and Exchangeco shall be of the good faith opinion
that such additions will not be prejudicial in any material respect to the
rights or interests of the holders of the Exchangeable Shares as a whole;

(b)

evidencing the succession of Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of Article 3;

(c)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions arising
hereunder which, in the good faith opinion of the board of directors of each of
the Parent, Callco and Exchangeco, having in mind the interests of the holders
of the Exchangeable Shares as a whole, it may be expedient to make, provided
that each such board of directors shall be of the good faith opinion, after
consultation with counsel, that such amendments or modifications will not be
prejudicial in any material respect to the rights or interests of the holders of
the Exchangeable Shares as a whole; or

(d)

making such changes or corrections hereto which, on the advice of counsel to the
Parent, Callco and Exchangeco, are required for the purpose of curing or
correcting any





- 12 -




ambiguity or defect or inconsistent provision or clerical omission or mistake or
manifest error contained herein, provided that the boards of directors of each
of the Parent, Callco and Exchangeco shall be of the good faith opinion that
such changes or corrections will not be prejudicial in any material respect to
the rights or interests of the holders of the Exchangeable Shares as a whole.

4.6

Meeting to Consider Amendments

Exchangeco, at the request of the Parent, shall call a meeting or meetings of
the holders of the Exchangeable Shares for the purpose of considering any
proposed amendment or modification requiring approval pursuant to Section 4.4.
Any such meeting or meetings shall be called and held in accordance with the
constating documents of Exchangeco, the Exchangeable Share Provisions and all
applicable laws.

4.7

Enurement

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns.

4.8

Notices to Parties

Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or if sent
by facsimile transmission (provided such transmission is recorded as being
transmitted successfully) to the parties at the following addresses:

(i)

if to the Exchangeco, Callco or the Parent:

iMedical Innovation

75 International Blvd., Suite 300

Toronto, Ontario M9W 6L0

Canada

Attention:

Waqaas Al-Siddiq

E-mail:

walsiddiq@biotricity.com

with a copy (which will not constitute notice) to:

Bennett Jones LLP

3400 One First Canadian Place
P.O. Box 130

Toronto, Ontario M5X 1A4

Canada

Attention:

Hugo Alves and Aaron Sonshine

Facsimile No.:

416.863.1716

E-mail:

AlvesH@bennettjones.com;   

 

SonshineA@bennettjones.com  





- 13 -




and to:




Ruskin Moscou Faltischek, P.C.
1425 RXR Plaza
East Tower 15th Floor

Uniondale, NY 11556-1425

USA

Attention:

Stephen E. Fox

Facsimile No.:

516.663.6780

E-mail:

   sfox@rmfpc.com

or at such other address as the party to which such notice or other
communication is to be given has last notified the party given the same in the
manner provided in this section, and if not given the same shall be deemed to
have been received on the date of such delivery or sending.

4.9

Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.

4.10

Jurisdiction

This Agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein. Each party
hereto irrevocably submits to the non-exclusive jurisdiction of the courts of
the Province of Ontario with respect to any matter arising hereunder or related
hereto.

[the remainder of this page is left intentionally blank – signature page
follows]





- 14 -







IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written by their respective officers thereunto duly authorized.




BIOTRICITY INC.

(formerly known as Metasolutions, Inc.)

Per:

/s/ Kazi Hasan

 

Name: Kazi Hasan
Title: Chief Executive Officer




1061806 B.C. LTD.

Per:

/s/ Kazi Hasan

 

Name: Kazi Hasan
Title: Authorized Signatory




1062024 B.C. LTD.

Per:

/s/ Kazi Hasan

 

Name: Kazi Hasan
Title: Authorized Signatory






